           IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION
 MONICA WATSON,                     )
                                    )
                      Plaintiff,    )
                                    )
                v.                  )    Case No. 4:17-00192-CV-RK
                                    )
 ROBERT WILKIE, SECRETARY,          )
 DEPARTMENT OF VETERAN              )
 AFFAIRS1;                          )
                                    )
                      Defendant.    )
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
        Before the Court is Defendant Robert Wilkie, Secretary, Department of Veterans Affairs
(“Defendant”)’s Motion for Summary Judgment (“the Motion”). (Doc. 49.) The Motion is fully
briefed. (Docs. 51, 55.) After careful consideration and for the reasons below, the Motion is
GRANTED.
                                             Background
        Plaintiff Monica Watson (“Plaintiff”) brings the following allegations in her Complaint.
(Doc. 35.) Plaintiff is an African American female that was employed with the Department of
Veterans Affairs from September 2006 until her resignation in May 2016. In 2014, Plaintiff was
a GS-0675-9 level employee with the position title of Medical Records Technician. She was
employed at the Kansas City VA Medical Center.
        Plaintiff alleges claims against Defendant pursuant to Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 20003 et seq. Plaintiff alleges she was racially discriminated against by her
supervisor Laurie Schwab (“Schwab”), and this discrimination resulted in Plaintiff’s constructive
discharge. Plaintiff alleges the following causes of action: Count I: Race Discrimination; Count
II: Hostile Work Environment; Count III: Retaliation; and Count IV: Constructive Discharge.
Plaintiff seeks the following relief: monetary damages including lost wages, lost earning capacity,



        1
          When this case was filed, David Shulkin was the Secretary of Veteran Affairs, and the caption so
reflected. On July 30, 2018, Robert Wilkie was sworn in as the new Secretary of Veteran Affairs.
Accordingly, the caption has been modified from its original version to reflect this transition. U.S.
Department of Veterans Affairs, Office of Public and Intergovernmental Affairs,
https://www.va.gov/opa/bios/secva.asp (last visited July 12, 2019).



            Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 1 of 15
emotional distress, back pay, compensatory damages, and special damages; equitable or injunctive
relief; punitive and/or statutory damages; attorney’s fees; and costs. Plaintiff alleges the following
events in support of all claims.
        -    Boarding Issue2
        The parties agree that Plaintiff’s position title was officially changed on June 28, 2015, to
Medical Records Technician (Coder) – CDIS. The parties agree the title change was in accordance
with new “hybrid Title 38” position titles. The parties agree that Plaintiff’s salary did not change
with the position change.
        Plaintiff argues that the failure to provide Plaintiff the opportunity to board into her new
position prevented her from being able to meet the qualifications at the new position. Plaintiff
testified that she and other African American employees were only allowed to engage in coding
work. (Doc. 51-7, Plaintiff’s Affid.) Plaintiff testified that as a result of the failure to board,
Plaintiff and her similarly situated colleagues were subjected to increased workloads and passed
over for advancement opportunities. (Doc. 51-7, Plaintiff’s Affid.)
        Schwab testified that Plaintiff did not require boarding because Plaintiff received boarding
for a promotion to the Coder, GS-0675-9 position prior to 2010; therefore, she did not require
additional boarding for the new position. (Doc. 49-6, Schwab Affid.) Utley testified that the
increase in Plaintiff’s workload was the result of a staffing shortage, not the result of race
discrimination. (Doc. 49-7, Utley Affid.)
        -    October 19, 2015 Meeting
        The parties agree that on October 19, 2015, Plaintiff’s supervisor, Stan Utley, stated that if
the staff in Plaintiff’s department did not improve productivity, the senior management would
suspend the program group Plaintiff was assigned. The parties agree the program was eventually
disbanded. The parties agree the shutdown did not affect Plaintiff’s salary, grade, or job benefits.
        -    October 21, 2015 Performance Rating
        The parties agree that Plaintiff received an annual performance rating of “Fully Successful”
on her annual performance appraisal completed by Schwab. Plaintiff testified that she was unable
to surpass the performance standards because her work load was too high and did not receive
proper boarding for the work. (Doc. 51-7, Plaintiff’s Affid.) Plaintiff also testified that Schwab


        2
        Plaintiff describes the “boarding” process in her deposition as the steps, such as trainings, that an
employee must take to be considered for a new position within the company. (Doc. 49-14.)

                                                     2

            Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 2 of 15
manipulated the policies and procedures to deny Plaintiff access to career advancement. Schwab
testified that Plaintiff received the rating of “Fully Successful” because Plaintiff merely met her
performance standards. (Doc. 49-6, Schwab Affid.) Utley testified that the increased workload
was not the result of discrimination, and instead, was the result of a staffing shortage.
(Doc. 49-7, Utley Affid.)       Schwab also testified that Plaintiff did not require boarding.
(Doc. 49-6, Schwab Affid.)
       -    Job Announcements
       The parties agree that Schwab forwarded job announcements to Plaintiff and other
employees. Plaintiff testified that these job announcements were directed only to her, and the
announcements were nonverbal gestures that Schwab was encouraging Plaintiff to find a new job.
(Doc. 51-7, Plaintiff’s Affid.) Schwab testified that job announcements were sent to multiple
coding employees. (Doc. 49-6, Schwab Affid.) Utley testified that the letters were sent because
Plaintiff said she was actively seeking a different job. (Docs. 49-7, Utley Affid.)
       -    Criticism of Plaintiff to Management
       Plaintiff argues that Schwab spoke poorly of her to several senior level managers and a
union representative. (Doc. 51-7, Plaintiff’s Affid.) Specifically, Plaintiff alleges Schwab stated
that Plaintiff would not be good at presenting to physicians. (Id.) Plaintiff argues that these
statements were in retaliation for the EEO Complaint because Schwab had rated Plaintiff’s
presentation skills highly before the EEO Complaint was filed.
       Defendant argues that the alleged statements could not have been made in retaliation
because Plaintiff alleges the discussion occurred in February 2016, but Plaintiff did not seek EEO
counseling until March 2016 and filed the EEO Complaint in June 2016.
       -    Counseling Memorandum
       The parties agree that Plaintiff received a written counseling memorandum from Schwab
on March 18, 2016. The parties also agree the written counseling states that Plaintiff failed to
follow instructions regarding deadlines and states that Plaintiff’s productivity is at eighteen percent
for the period of February 28, 2016, through March 4, 2016.
       Plaintiff testified that her productivity was low during that period because she was out on
sick leave during that time. (Doc. 51-7, Plaintiff’s Depo.) Plaintiff also testified that she and
another African American colleague were given written counseling memorandums, but a white
coworker who also missed deadlines was not. (Doc. 51-8, McKenzie Memo. to Inkley.) Plaintiff

                                                  3

           Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 3 of 15
testified that the receipt of a written counseling memorandum puts Plaintiff in a position vulnerable
to termination. (Doc. 51-7, Plaintiff’s Affid.)
        Defendant states that Plaintiff’s written counseling was not a disciplinary action, and
instead, Schwab explained that it served only as an opportunity for improvement regarding
repeated failure to follow instructions. (Doc. 49-6, Schwab Affid.) Defendant also states Schwab
did not give a written counseling to a white coworker who was going to receive the same written
counseling because the white coworker turned in the assignment five minutes before the deadline,
where Plaintiff’s assignment was late. (Id.)
        -    Denial of Special Advancement Award
        The parties agree that Plaintiff did not receive a special advancement award. Plaintiff
argues that she qualified for the Special Advancement Award but was denied the award solely as
a result of Schwab’s performance review of Plaintiff. Defendant states that Plaintiff was denied
the award because she did not show excellence in performance and there was no evidence of any
“extra special” achievement. (Doc. 49-22.)
        -    Resignation
        The parties agree that Plaintiff submitted her letter of resignation on May 16, 2016. The
parties agree that Plaintiff’s letter of resignation stated,
        This is an official letter of resignation of my current position at the KCVA Medical
        Center, I will be moving forward in my career path and have accepted a professional
        position that will allow me to fully utilize my plethora of skills and knowledge and
        is commensurate with my HIM Bachelor and RIHA credential. My last day of
        employment with the Kansas City VA Medical Center will be May 27, 2016.
(Doc. 51-4, pgs. 16-17.)
        Defendant states that Plaintiff did not indicate in any communication to her supervisors,
human resources staff, or in her letter of resignation that her resignation was due to a racially
hostile work environment. Schwab testified that the reason Plaintiff left her position was that “she
got another job, a better job.” (Doc. 49-6, Schwab Affid.) Plaintiff testified that she did not
express her concerns regarding discrimination in her resignation letter or with staff because she
believed it would be futile. (Doc. 51-7, Plaintiff’s Affid.)
        -    Training
        Plaintiff argues the training she was directed to complete was mediocre; therefore, she was
denied appropriate training. Plaintiff also alleges the training sessions presided over by Schwab
discouraged questions and humiliated employees. Defendant states that Plaintiff was provided
                                                    4

            Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 4 of 15
with proper training materials and the opportunity to attend satisfactory weekly training meetings.
(Doc. 51-9.)
       -    Derogatory Language
       Plaintiff alleges that she was subjected to racial slurs and racially derogatory language by
Schwab and others.
                                           Legal Standard
       Under Fed. R. Civ. P. 56, “[t]he court shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” “As to materiality, the substantive law will identify which facts are material.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Only disputes over facts that might
affect the outcome of the suit under the governing law will properly preclude the entry of summary
judgment.” Id. “[A] dispute about a material fact is ‘genuine,’ . . . if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Id. “In considering a motion for
summary judgment, the court does not weigh the evidence, make credibility determinations, or
attempt to discern the truth of any factual issue.” Morris v. City of Chillicothe, 512 F.3d 1013,
1018 (8th Cir. 2008) (citation omitted).
       “Claims of discrimination under Title VII . . . are analyzed under the burden-shifting
framework enunciated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 803 (1973).” Roark
v. City of Hazen, 189 F.3d 758, 761 (8th Cir. 1999). First, the plaintiff must establish a prima facie
case of discrimination. Id. If the plaintiff establishes a prima facie case of discrimination, the
burden shifts to the employer “to articulate some legitimate, nondiscriminatory reason” for the
employee’s termination. Id. (quoting McDonell Douglas, 411 U.S. at 802). If the employer
satisfies its burden, the employee must show the reason the employer asserts is pretextual. Id. “At
all times, the burden of persuasion remains on the employee.” Id.
                                             Discussion
       Defendant argues summary judgment is warranted as Plaintiff has not established a prima
facie case for the following reasons: Plaintiff did not exhaust her administrative remedies before
filing suit; Plaintiff did not experience an adverse employment action; Plaintiff was not
constructively discharged; and even if Plaintiff establishes a prima facie case for all claims,
Plaintiff’s claims do not survive summary judgment because all decisions made by Defendant were
made for legitimate, nondiscriminatory reasons.

                                                  5

           Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 5 of 15
       A. Exhaustion of Administrative Remedies
       Defendant argues that Plaintiff has not exhausted her administrative remedies for Plaintiff’s
hostile work environment and retaliation claims. Plaintiff argues her hostile work environment
and retaliation claims are sufficiently related to her discrimination claim in the EEOC Complaint
that they can be considered exhausted.
       Title VII procedure requires a complaining employee to comply with administrative
procedures before filing suit. Alexander v. Gardner-Denver Co., 415 U.S. 36, 47 (1974). “To
properly exhaust, a complainant must initiate the EEO pre-compliant process ‘within 45 days of
the date of the matter alleged to be discriminatory or, in the case of personnel action, within 45
days of the effective date of the action.’” Patrick v. Henderson, 255 F.3d 914, 915 (8th Cir. 2001)
(quoting 29 C.F.R. § 1614.105(a)(1)). “If the matter is not informally resolved, the EEO counselor
notifies the complainant of her right to file a formal administrative complaint.”         Id.   See
§ 1614.105(d). “Only the claims raised in this pre-complaint counseling (or issues or claims like
or related to issues or claims raised in the pre-complaint counseling) may be alleged in the
subsequent complaint filed with the agency.” Id. See § 1614.105(b)(1). “Allowing a complaint
to encompass allegations outside the ambit of the predicate EEOC charge would circumscribe the
EEOC’s investigatory and conciliatory role, as well as deprive the charged party with proper notice
of the charge, as surely as would an initial failure to file a timely EEOC charge.” Watson v.
O’Neill, 365 F.3d 609, 614 (8th Cir. 2004). EEOC regulations require an agency to dismiss a
complaint if it is filed after applicable deadlines. 29 C.F.R. § 1614.107.
               1. Count II: Hostile Work Environment
       Plaintiff first consulted with an EEO counselor on March 21, 2016, because she had
received a counseling memorandum from Schwab on March 18, 2016. Defendant argues the only
discrete claims accepted at the administrative stage were claims for constructive discharge and the
written counseling memorandum. Therefore, Defendant argues that Plaintiff’s claim for hostile
work environment has not been exhausted because it was not raised until Plaintiff filed her formal
EEO Complaint in June 2016. Plaintiff argues the EEO Complaint sufficiently raises a hostile
work environment claim.
       The Court finds that Plaintiff has failed to exhaust her administrative remedies concerning
her claim for hostile work environment. Here, Plaintiff did not allege that she was subject to a
hostile work environment in the EEO counseling session, and her hostile work environment claim

                                                 6

          Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 6 of 15
is not related to Plaintiff’s grievance with the written counseling memorandum and her claim of
race discrimination. See 29 U.S.C. § 1614.07(a)(2) (“a matter that has not been brought to the
attention of a Counselor and is not like or related to a matter that has been brought to the attention
of a Counselor” shall result in dismissal of the entire complaint). See also Williams v. Little Rock
Mun. Water Works, 21 F.3d 218, 222 (8th Cir. 1994) (“A plaintiff will be deemed to have
exhausted administrative remedies as to allegations contained in a judicial complaint that are like
or reasonably related to the substance of charges timely brought before the EEOC.”). The EEOC
counseling session only discussed the written counseling Plaintiff received on March 18, 2016.
There were no references to a hostile work environment. See (Doc. 49-18.) Plaintiff was notified
by the EEO counselor in the EEO counseling session that if a new claim was brought at a later
time that was not discussed in the session, the new claim would be dismissed, unless it was related
to a claim that was discussed in the session.3 Therefore, Defendant has established that it is entitled
to summary judgment for the hostile work environment claim pursuant to the EEO’s exhaustion
requirement.
                2. Count III: Retaliation
        Plaintiff argues that her retaliation claim is substantially similar to her race discrimination
claim alleged in her EEO Complaint; therefore, Plaintiff has exhausted her administrative remedies
for her retaliation claim. However, Plaintiff did not raise her retaliation claim in the EEO
counseling session. Plaintiff sought to add this claim on November 30, 2016, over forty-five (45)
days after the initial counseling session on March 21, 2016. Therefore, this claim has not been
exhausted pursuant to 29 C.F.R. § 1614.105(a)(1).
        Further, Plaintiff cannot claim her retaliation claim is reasonably related to the constructive
discharge or discrimination claim that were properly exhausted to bypass 29 C.F.R.
§ 1614.105(a)(1)’s forty-five (45) day limit. See Williams, 21 F.3d at 222. The Eighth Circuit has
“considerably narrowed our view of what is like or reasonably related to the originally filed EEOC
allegations . . . [and] we have subsequently recognized that ‘retaliation claims are not reasonably
related to underlying discrimination suits.’” Wedow v. City of Kan. City, 442 F.3d 661, 672-73

        3
          The language in the EEO counseling report is as follows. “The Aggrieved was informed that the
claim listed above was the only claim addressed during the informal EEO counseling. If a formal Complaint
of Discrimination is filed, a claim that has not been brought to the attention of an EEO Counselor and is
not like or related to a claim that has been brought to the attention of an EEO Counselor is subject to
dismissal in accordance with CFR 1614.107(a)(2).” (Doc. 49-18, at 2-3.)


                                                   7

            Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 7 of 15
(8th Cir. 2006) (internal quotation and internal citation omitted). See also Richter v. Adv. Auto
Parts, Inc., 686 F.3d 847, 852 (8th Cir. 2012) (a retaliation claim is not reasonably related to an
underlying discrimination claim; therefore, a retaliation claim must independently exhaust its
administrative remedies). Here, Plaintiff did not raise her retaliation claim within forty-five (45)
days of the initial counseling session, and Plaintiff’s EEO Complaint concerning discrimination is
not reasonably related to Plaintiff’s retaliation claim sufficient to bypass § 1614.105(a)(1)’s time
limit. Therefore, Defendant has established that it is entitled to summary judgment on Plaintiff’s
retaliation claim pursuant to the EEO’s exhaustion requirement.
       B. Prima Facie Case
               a. Count I: Race Discrimination
       To establish a prima facie case of race discrimination, Plaintiff must show: “(1) [s]he was
a member of a protected group; (2) [s]he was qualified to perform the job; (3) [s]he suffered an
adverse employment action; and (4) circumstances permit an inference of discrimination.” Xuan
Huynh v. U.S. Dep’t of Transp., 794 F.3d 952, 958 (8th Cir. 2015).
       At issue between the parties is whether Plaintiff experienced an adverse employment
action. The Court finds that Plaintiff’s allegations do not reach the adverse employment threshold
because they do not result in a material change in employment such as change in salary, benefits,
or responsibilities. Cruzan v. Special Sch. Dist., No. 1, 294 F.3d 981, 984 (8th Cir. 2002) (“[m]ere
inconvenience without any decrease in title, salary, or benefits is insufficient to show an adverse
employment action”). Plaintiff was not suspended, terminated, or disciplined, and her yearly
evaluation for 2016 was positive. “Not everything that makes an employee unhappy is an
actionable adverse employment action . . . an adverse employment action is exhibited by a material
employment disadvantage, such as a change in salary, benefits, or responsibilities.” LaCroix v.
Sears, Roebuck, and Co., 240 F.3d 688, 691 (8th Cir. 2001) (citations omitted). Minor changes in
working conditions that inconvenience the employee or alter the employee’s work responsibilities
do not rise to the level of an adverse employment action. Sallis v. Univ. of Minn., 408 F.3d 470,
476 (8th Cir. 2005). Further, “[c]onduct that is merely rude, abrasive, unkind, or insensitive does
not come within the scope of the law.” Shaver v. Indep. Stave Co., 350 F.3d 716, 721 (8th Cir.
2003). The failure to provide training and orientation as well as the inclusion of negative personnel
reports and reprimands in a personnel file are not adverse employment actions. Gilbert v. Des
Moines Area Cnty. Coll., 495 F.3d 906, 917-18 (8th Cir. 2007). Similarly, a negative performance

                                                 8

          Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 8 of 15
review is not an adverse action if the employer does not use that review to alter the conditions of
employment to the employee’s detriment.          Baucom v. Holiday Cos., 428 F.3d 764, 768
(8th Cir. 2005).
       Plaintiff also argues she was passed over for a promotion as a result of her race. Failure to
receive a promotion is an adverse employment action. Allen v. Michigan Dep’t of Corrections,
165 F.3d 405, 410 (6th Cir. 1999). To succeed on a failure-to-promote race discrimination claim,
Plaintiff must show: “(1) she is a member of a protected group; (2) she was qualified and applied
for a promotion to an available position; (3) she was rejected; and (4) similarly situated employees,
not part of the protected group, were promoted instead.” Jackson v. UPS, 643 F.3d 1081, 1086
(8th Cir. 2011) (quoting Shannon v. Ford Motor Co., 72 F.3d 678, 682 (8th Cir. 1996)). Plaintiff
has made a prima facie case that she is a member of a protected group as a woman but does not
make a prima facie case for the remaining elements. Burns v. McGregor Elec. Indus., Inc., 955
F.2d 559, 564 (8th Cir. 1992). Plaintiff argues that she was “passed over for advancement
opportunities” but does not provide any evidence that she submitted an application for a position,
was rejected for that position, and a similarly situated candidate outside of the protected group
received that position. Therefore, Plaintiff has not submitted a prima facie failure-to-promote race
discrimination claim.
               b. Count II: Racially Hostile Work Environment
       As found above, Plaintiff’s hostile work environment claim fails because Plaintiff failed to
exhaust her administrative remedies. Alternatively, Plaintiff has not met her burden to establish a
prima face case of hostile work environment.
       To succeed on a claim for racially hostile work environment, a plaintiff must show: “(1)
that [she] is a member of a protected group; (2) that [she] was subjected to unwelcome harassment;
(3) that the harassment was based on race; and (4) that the harassment affected a term, condition,
or privilege of employment.” Anderson v. Family Dollar Stores of Arkansas, 579 F.3d 858, 862
(8th Cir. 2009) (citation omitted). “Hostile work environment claims are limited in nature,
requiring that the plaintiff’s workplace is permeated with discriminatory intimidate, ridicule, and
insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment
and create an abusive working environment.” Anda v. Wickes Furniture Co., 517 F.3d 526, 531
(8th Cir. 2008). Conduct must be so severe or pervasive that the conduct creates a hostile work
environment viewed from an objective perspective. Harris v. Forklift Systems, 510 U.S. 17, 21

                                                 9

          Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 9 of 15
(1993). “Allegations of a few isolated or sporadic incidents will not suffice; rather, the plaintiff
must demonstrate the alleged harassment was ‘so intimidating, offensive, or hostile that it poisoned
the work environment.’” Nitsche v. CEO of Osage Valley Elec. Coop., 446 F.3d 841, 846 (8th Cir.
2006) (quoting Tuggle v. Mangan, 348 F.3d 714, 720 (8th Cir. 2003)). Racial slurs, without more,
“do not render a work environment hostile as a matter of law.” Singletary v. Missouri Dep’t of
Corr., 423 F.3d 886, 893 (8th Cir. 2005). In Singletary, the Eighth Circuit elaborated as follows:
       Racial epithets are morally repulsive. But our cases require that a plaintiff show
       more than a few occurrences over a course of years. To be actionable, such conduct
       must be shown to occur with such frequency that the very conditions of
       employment are altered and be viewed by a reasonable person as hostile.
Id. The Court must look to the totality of the circumstances to determine whether a work
environment is hostile. LeGrand v. Area Res. for Cmty. & Human Servs., 394 F.3d 1098, 1102
(8th Cir. 2005). These factors include, “the frequency of the discriminatory conduct; its severity;
whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee’s work performance.” Id. (quoting Harris, 510 U.S. at
23).
       Plaintiff is a member of a protected group because she is African American and female.
Burns, 955 F.2d at 564. Plaintiff argues she and other African American colleagues were referred
to as “black bitches” without specifying the frequency of such comments. Despite her arguments,
Plaintiff has not shown that her complaints regarding the type of work assigned; workload amount,
evaluation of work performed, quality of training provided, discussion of Plaintiff’s performance
with management, racial slurs, or the use of a counseling memorandum are acts of harassment.
       Next, even if the Court were to determine that Plaintiff was harassed, Plaintiff has not
shown that she was harassed based on her race. See Nitsche, 446 F.3d at 845-46 (“complaints
attacking the ordinary tribulation of the workplace, such as the sporadic use of abusive language,
gender-related jokes, and occasional teasing obtain no remedy”) (internal quotations and citation
omitted). This element is discussed more fully below in Section C.
       Concerning the last element, even if the Court were to find that Plaintiff was harassed based
on her race, Plaintiff’s racially hostile work environment claim fails because the harassment did
not affect a term, condition, or privilege of Plaintiff’s employment. While the Court understands
that Plaintiff likely faced a frustrating work situation, Plaintiff has not shown the harassment was
“so severe or pervasive as to have affected a term, condition, or privilege of employment.” Bradley


                                                10

         Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 10 of 15
v. Widnall, 232 F.3d 626, 631-32 (8th Cir. 2000). “More than a few isolated incidents are required,
and the alleged harassment must be so intimidating, offensive, or hostile that it poisoned the work
environment.” Tuggle v. Mangan, 348 F.3d 714, 720 (8th Cir. 2003) (internal quotation marks and
citation omitted). See Kelleher v. Wal-Mart Stores, Inc., 817 F.3d 624, 633 (8th Cir. 2016) (“[a]
poor performance rating does not in itself constitute an adverse employment action because it has
no tangible effect upon the recipient’s employment”) (citation omitted); Sutherland v. Mo. Dept.
of Corr., 580 F.3d 748, 752 (8th Cir. 2009) (the court held the reclassification of performance from
“highly successful” to “successful” not accompanied by reduction in pay, salary, benefits, or
prestige does not affect a term, condition, or privilege of employment); Recio v. Creighton Univ.,
521 F.3d 934, 939-40 (8th Cir. 2008) (the court held that changes in work schedule, denial of
opportunity to teach certain classes, maintenance of cold temperature in office, and faculty
shunning did not constitute a detriment to a term, condition, or privilege of employment);
Clegg v. Ark. Dept. of Corr., 496 F.3d 922, 929 (8th Cir. 2007) (negative reports and reprimands
to personnel file were insufficient to constitute a change in a term, condition, or privilege of
employment).
       Accordingly, Plaintiff has not established a prima facie case of racially hostile work
environment because: (1) Plaintiff did not exhaust her administrative remedies, and (2) Plaintiff
did not establish a prima facie case for the second, third, and fourth elements for a racially hostile
work environment claim.
               c. Count III: Retaliation
       Plaintiff’s alleges that the adverse actions taken against her were motivated by Plaintiff’s
filing of the EEO Complaint. However, Plaintiff’s retaliation claim fails because Plaintiff has not
presented a prima facie case of retaliation.
       “To establish a prima face case of retaliation, a plaintiff must show that (1) [she] engaged
in statutorily protected activity; (2) an adverse employment action was taken against him . . . ; and
(3) a causal connection exists between the two events.” Young v. Builders Steel Co., 754 F.3d 573,
579 (8th Cir. 2014) (internal quotations and citation omitted). Plaintiff has established she engaged
in statutorily protected activity because she filed administrative charges with the EEOC against
Defendant. See id. However, Plaintiff has failed to establish that she experienced an adverse
employment action as discussed more fully above in Section C(a). See Powell v. YellowBook USA,
Inc., 445 F.3d 1074, 1079 (8th Cir. 2006) (“formal criticisms or reprimands that do not lead to a

                                                 11

         Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 11 of 15
change in compensation, responsibilities, or other benefits do not constitute an adverse
employment action under Title VII”).         Accordingly, summary judgment for Defendant is
appropriate regarding Plaintiff’s retaliation claim.
               d. Count IV: Constructive Discharge
       “To prove a case of constructive discharge, a plaintiff must show (1) a reasonable person
in [her] situation would find the working conditions intolerable and (2) the employer intended to
force [her] to quit.” Carpenter v. Con-Way Cent. Express, Inc., 481 F.3d 611, 616 (8th Cir. 2007).
“An employee must, however, grant [her] employer a reasonable opportunity to correct the
intolerable condition before [she] terminates [her] employment.” Turner v. Honeywell Fed. Mfg.
& Techs., LLC, 336 F.3d 716, 724 (8th Cir. 2003) (internal quotation marks and citation omitted).
       “To prove a constructive discharge, an employee must show that the employer deliberately
created intolerable working conditions with the intention of forcing her to quit.” Blake v. MJ
Optical Inc., 870 F.3d 820, 826 (8th Cir. 2017) (citation omitted). “This burden is substantial.”
O’Brien v. Dep’t of Agriculture, 532 F.3d 805, 810 (8th Cir. 2008) (citation omitted). “The bar is
quite high in [constructive discharge] cases.” Id. at 810-11 (citation omitted). See also Poland v.
Chertoff, 494 F.3d 1174, 1184 (9th Cir. 2007) (a workplace is intolerable in the context of
constructive discharge cases where the conditions are “sufficiently extraordinary and egregious”).
“The plaintiff can satisfy the intent requirement by demonstrating that he quit as a reasonably
foreseeable consequence of the employer’s discriminatory actions.” Howard v. Burns Bros., 149
F.3d 835, 841 (8th Cir. 1998). “A constructive discharge arises only when a reasonable person
would find the conditions of employment intolerable.” Id. (citation omitted). “If an employee
quits because she reasonably believes there is no chance for fair treatment, there has been a
constructive discharge.” Kimzey v. Wal-Mart Stores, Inc., 107 F.3d 568, 574 (8th Cir. 1997).
However, an employee must show that he or she gave the employer a reasonable chance to work
out the problem to succeed on a constructive discharge claim. Coffman v. Tracker Marine, L.P.,
141 F.3d 1241, 1247 (8th Cir. 1998).
       In viewing the facts and evidence in the record most favorable to Plaintiff, Plaintiff has not
shown that her working conditions were intolerable. The counseling memorandum, performance
appraisal, occasional criticism, occasional alleged derogatory language, failure to receive an
award, and lack of training are not sufficiently extraordinary or egregious that a reasonable person
would find them intolerable. See Hanenburg v. Principal Mutual Life Ins. Co., 118 F.3d 570, 575

                                                 12

         Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 12 of 15
(8th Cir. 1997) (while an employee provided evidence that “her supervisors scrutinized her
behavior in the workplace more closely than it did other employees,” the court held this was
insufficient to create an intolerable working condition). Racial slurs, without more, “do not render
a work environment hostile as a matter of law.” Singletary, 423 F.3d at 893. Because the Court
finds that Plaintiff has not established a prima facie case that her working conditions were
intolerable, Plaintiff’s constructive discharge claim fails.       The Court need not address the
remaining elements for the constructive discharge claim.
       Independently, Plaintiff’s constructive discharge claim fails because Plaintiff’s hostile
work environment claim failed.         See Landgraf v. USI Film Prods., 968 F.2d 427, 430
(5th Cir. 1992), affirmed, 511 U.S. 244 (1994) (“[t]o prove constructive discharge, the plaintiff
must demonstrate a greater severity or pervasiveness of harassment than the minimum required to
prove a hostile working environment”). Here, Plaintiff’s constructive discharge claim relies on
the same facts, evidence, and allegations as Plaintiff’s hostile work environment claim. See Wilkie
v. HHS, 638 F.3d 944, 954 (8th Cir. 2011) (the court held the plaintiff’s constructive discharge
claim fails because it was based on the same allegations for the plaintiff’s hostile work
environment claim that also failed); O’Brien, 532 F.3d at 811 (a plaintiff has a higher evidentiary
burden with a constructive discharge claim than required with an adverse employment action).
Therefore, Plaintiff’s constructive discharge claims fails.
       C. McDonnell Douglas Burden Shifting Framework
       Last, Defendant argues summary judgment is appropriate even if Plaintiff has established
a prima facie case for each claim because the decisions and actions by Plaintiff’s supervisors were
made for legitimate, nondiscriminatory purposes.         The McDonnell Douglas burden shifting
framework requires Plaintiff to first establish a prima facie case, and if Plaintiff establishes a prima
facie case, Defendant must show the actions were made for nondiscriminatory purposes. 411 U.S.
at 803. If Defendant articulated legitimate, nondiscriminatory reasons for the actions and decisions
made, Plaintiff must show the explanations were pretextual. Id. See also Lors v. Dean, 595 F.3d
831, 834 (8th Cir. 2010)
       When a defendant articulates a legitimate, nondiscriminatory reason for
       employment decisions, a plaintiff “must present sufficient evidence to show both
       that the employer’s articulated reason for the adverse employment action was false
       . . . the plaintiff must do more than simply create a factual dispute as to the issue of
       pretext; he must offer sufficient evidence for a reasonable trier of fact to infer
       discrimination.

                                                  13

         Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 13 of 15
Id. (citation omitted).
       While the Court finds that Plaintiff has not established a prima facie case for each claim,
even if she had, Defendant provides legitimate, nondiscriminatory reasons for each incident. For
instance, Defendant rebuts that, concerning Plaintiff’s performance rating, Schwab testified that
Plaintiff was given this rating because she merely met her performance standards. Schwab testified
in her deposition that Plaintiff received a counseling memorandum because Plaintiff’s performance
did not meet expectations, and the counseling memorandum explained in detail the areas where
Plaintiff’s performance was unsatisfactory. Defendant states that Plaintiff was passed over for
advancements due to her lower quality of performance. While Plaintiff complains her title changed
and she was not allowed to participate in the boarding process, Defendant rebutted that Plaintiff is
not entitled to boarding because only her position title was changing, Plaintiff had recently been
trained, Plaintiff was provided with proper training materials, and Plaintiff was invited to weekly
training meetings. Although Plaintiff argues she was given a greater workload due to her race,
Defendant argues the increase in workload was the result of a staffing shortage. Plaintiff argues a
white employee was not chastised for submitting work late when Plaintiff was chastised for
submitting late work; however, Defendant submits that the white employee turned in the work
before the deadline expired.
       Here, Defendant has provided a legitimate, nondiscriminatory explanation for Defendant
and Schwab’s actions supported with evidence; therefore, the burden has shifted to Plaintiff to
show “[b]y a preponderance of the evidence that the legitimate reasons offered by the defendant
were not its true reasons, but were a pretext for [discrimination or retaliation].”
Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 143 (citations omitted). Plaintiff does not
provide any evidence showing why Defendant’s explanations are pretextual; therefore, Plaintiff
has not met her burden.
       Accordingly, even if the Court were to find that Plaintiff established a prima facie case for
each claim, summary judgment in Defendant’s favor is appropriate because Plaintiff has not
satisfied her burden to show Defendant’s explanations are pretextual.




                                                14

         Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 14 of 15
                                        Conclusion
     To summarize, the Court makes the following findings:
     (1) Plaintiff’s race discrimination claim (Count I) fails because Defendant has shown there
        is no genuine dispute of material fact that Plaintiff experienced an adverse employment
        action;
     (2) Plaintiff’s hostile work environment claim (Count II) fails because Plaintiff did not
        exhaust her administrative remedies and Plaintiff did not establish a prima facie case
        of a racially hostile work environment claim;
     (3) Plaintiff’s retaliation claim (Count III) fails because Plaintiff did not exhaust her
        administrative remedies and Defendant has shown there is no genuine dispute of
        material fact that Plaintiff experienced an adverse employment action; and
     (4) Plaintiff’s constructive discharge claim (Count IV) fails because Plaintiff did not
        establish a prima facie case that her working conditions were intolerable.
     Therefore, after careful consideration and for the reasons above, the Motion for Summary
Judgment is GRANTED.
     IT IS SO ORDERED.
                                          s/ Roseann A. Ketchmark
                                          ROSEANN A. KETCHMARK, JUDGE
                                          UNITED STATES DISTRICT COURT
DATED: July 24, 2019




                                             15

       Case 4:17-cv-00192-RK Document 61 Filed 07/24/19 Page 15 of 15
